Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-11 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: under a condition, the first device is configured to: calculate, by using the calculation algorithm, a first device checking code as a function of the first device identification, and a second device checking code as a function of the second device identification, compare the first device checking code with the first device standard code, and compare the second device checking code with the second device standard code, determine a damage of the first device identification in the first device responsive to determining whether first device checking code matches the first device standard code in the first device, and determine a damage of the second device identification in the first device responsive to determining whether the second device checking code matches the second device standard code in the first device, as substantially recited in independent claim 1. These limitations in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art or record.
Claims 12-20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: A method of recovering wireless pairing information of a first device and a second device, the first device and the second device each storing a first device identification, a second device identification, a first device standard code calculated as a function of the first device identification using an algorithm, and a second device standard code calculated as a function of the second device identification using the algorithm, the method comprising: under a condition, using the algorithm by the first device, calculating a first device checking code as a function of the first device identification, and a second device checking code as a function of the second device identification; determining by the first device whether the first device checking code matching the first device standard code, and whether the second device checking code matching the second device standard code; responsive to determining no matching between the first device checking code and the first device standard code, obtaining by the first device a copy of the first device identification from the second device, and saving the copy of the first device identification in the first device; and responsive to determining no matching between the second testing code and the second device standard code, obtaining by the first device a copy of the second device identification from the second device, and saving the copy of the second device identification in the first device, as substantially recited in independent claims 12 and 16. These limitations in combination with the remaining limitations of claims 12 and 16, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Yu shows detecting two wireless devices by a central controller (23), and reading relevant information of each device. The information has a device address, device type, and connection mode. Pairs of peer entities are determined according to the type and mode of the devices. A dedicated link key is created for each pair. The key and relevant information of the corresponding peer entity are written into each device. However, Yu fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411